Citation Nr: 1706080	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a sleep condition.

2. Entitlement to service connection for a respiratory condition.

3. Entitlement to service connection for high blood pressure (hypertension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is now in the jurisdiction of the Baltimore RO.

In October 2016, a central office hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 60 days for the submission of additional evidence; none was received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his hearing, the Veteran testified that he had symptoms of sleep apnea, respiratory problems, and high blood pressure since service.  The Veteran has not been afforded VA examinations for these claims.  As the Veteran is competent to report breathing and sleep symptoms, and there is a blood pressure reading of 160/120 in his service treatment records, the Board finds that VA examinations are necessary to assist him with his claims.  See 38 C.F.R. § 3.159(c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As well, the Veteran's service treatment records do not include a separation examination, so the AOJ should ensure these records are complete.  The Veteran testified that a physical he had with a police department is relevant to his claim, therefore, attempts should be made to obtain medical records associated with the physical.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for a search for any STRs not already associated with the claims file.  If it is determined that there are unavailable records, the reasons for unavailability should be noted in the record, and the Veteran should be provided the opportunity to provide copies of any missing records.

2.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the sleep condition, respiratory condition, and high blood pressure on appeal; this specifically includes a copy of a complete physical from the Orlando Police Department from approximately November 1988.

3. After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current sleep condition.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's sleep condition is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms.

Detailed reasons for all opinions should be provided.

4. After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current respiratory condition.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's respiratory condition is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service symptoms and the police department physical a month following his separation from service

Detailed reasons for all opinions should be provided.

5. After completing directives (1)-(2), the AOJ should arrange for a VA examination with the appropriate medical professional regarding the nature, extent and etiology of the Veteran's current high blood pressure (hypertension).  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to service?  It is requested that the rationale for this opinion include some discussion of the Veteran's August 1988 blood pressure reading of 160/120.

Detailed reasons for all opinions should be provided.

6. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

7. The AOJ should then review the record and readjudicate the claims for service connection for a sleep condition, a respiratory condition, and high blood pressure, performing all additional development deemed necessary.  If any of the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




